     Case 2:18-cv-02271-PA-JPR Document 22 Filed 01/16/21 Page 1 of 1 Page ID #:1877



 1                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    SEAN ANTHONY CRISHON,             ) Case No. CV 18-2271-PA (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14    RAYBON JOHNSON, Warden,           )
                                        )
15                       Respondent.    )
                                        )
16
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20    action is dismissed with prejudice.
                                 ejudice.
21
22    DATED: January 16, 2021
                                         PERC
                                         PERCY
                                            CY ANDERSON
                                                ANDE
                                                   ERSON
23                                       U.S. DISTRICT
                                               DISTRIC
                                                     I T JUDGE
24
25
26
27
28
